DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed January 11, 2021 have been entered.  Claims 2 and 12 have been cancelled.  Claims 20-22 have been added.  Claims 18 and 19 have been withdrawn.  Claims 1, 3-11, 13-17 and 20-22 are currently elected and pending in the application.  The amendments to claims 1 and 9 and the arguments on pages 7 and 8 regarding the rejection of claim 10 under 35 U.S.C. 112(b) have overcome the rejections of claims 1-17 under 35 U.S.C. 112(b).
With respect to Applicant’s arguments on page 9-11 regarding the combination of references cited for the subject matter of claim 2 and 12 (now incorporated into independent claims 1 and 9, respectfully), it is noted that Garman is cited for disclosing the plurality of flow control strings (reference no. 4, see Figure 2).  Palumbo teaches a similar structure of a barrier (indicated in Figure 9 by the concentric rectangle defining the central chamber 906) located within the larger rectangle defining the body (see Figure 9 of Palumbo).  While “flow control stringers” are not explicitly mentioned in Palumbo, junction 908 refers to an opening, such as a valve, to let air between the two chambers 904 and 906, indicating a “boundary” (see Palumbo, paragraph 0061) located between the two chambers (see Palumbo, Figure 9 and paragraph 0060-0061, where the boundary may be interpreted to be a flow control stringer, as the boundary prevents air from traveling between the chambers 904 and 906, thereby controlling airflow).  Additionally, it is noted that Palumbo may have several junctions 908 and would not be limited to the illustrated single junction of Figure 9 (see Palumbo paragraph 0091).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garman (UK Publication No. GB 2,358,797 A) in view of Davis (U.S. Publication No. 2007/0000048), hereinafter referred to as Davis 2007, and further in view of Palumbo (U.S. Publication No. 2014/0230154).
Regarding claim 1, Garman discloses a jack element 3, comprising a body having a predetermined perimeter shape and defining a perimeter chamber and a central chamber (see annotated Figure 2, below); a plurality of flow control stringers 4 located between the perimeter chamber portion and the central chamber portion (see annotated Figure 2, below), and at least one fastener 5 formed on the body and configured to attach the jack element to at least one additional jack 3 element in a multi-cell stack, and wherein the at least one additional jack element 3 includes a body having a similar predetermined perimeter shape as the predetermined perimeter shape defined by the body (jacks 3 can be unitary but "can be used separately" page 6, lines 12-21, grommets can be closed by stoppers page 10, lines 2-6, where three jack elements 3 are pictured having the same shape, see Figure 1).

    PNG
    media_image1.png
    611
    819
    media_image1.png
    Greyscale

Garman does not explicitly disclose a valve coupled to the body and configured to provide air flow to one of the perimeter chamber or the central chamber.
Davis 2007 teaches a valve 34 coupled to the body 3 and configured to provide air flow to the perimeter chamber 27 (Figure 1, where the valves of Davis are located on the outer perimeter of the inflatable body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garman with a valve coupled to the body and configured to provide air flow to the perimeter chamber as taught by Davis 2007, in order to accept an air supply hose in an air tight manner to inflate the bag (paragraph 0064, Figure 1). Additionally, it is noted that Garman discloses grommets 5, located on and configured to provide airflow to the perimeter chamber (see Garman, Figure 2 and page 6, paragraph 3).
Garman, as modified, does not disclose wherein the plurality of flow control stringers are configured such the perimeter chamber is substantially inflated prior to inflation of the 
Palumbo teaches wherein the plurality of flow control stringers 908 (paragraph 0061) is configured such a perimeter chamber 904 is substantially inflated prior to inflation of the central chamber 906 where air flow from an air source 902 is provided through the valve (paragraph 0060-0061, see annotated Figure 9), and wherein the plurality of flow control stringers 908 are to provide inflation of a first portion of the central chamber 906 prior to inflation of a second portion of the central chamber 906 (see Figure 9, and see paragraph 0064 where internal baffles may be placed with in the inflatable device to maintain the shape of the device when inflated and facilitate distribution of air and paragraph 0046 where the internal bladders may be designed to inflate in stages or in a specified order, and additionally see paragraph 0061 where more than one stage may utilized in the embodiment of Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garman, as modified, so that the perimeter chamber is configured to substantially inflate prior to inflation of the central chamber when air flow from an air source is provided through the valve, and wherein the plurality of flow control stringers are to provide inflation of a first portion of the central chamber prior to inflation of a second portion of the central chamber, and wherein the plurality of flow control stringers are to provide inflation of a first portion of the central chamber prior to inflation of a second portion of the central chamber as taught by Palumbo, because doing so would allow a user to selectively inflate sections in a desired order (paragraph 0046, 0060-0061).  Additionally, doing so would merely amount to the use of a known technique (providing inflatable chambers with different inflation rates in order to have one chamber be inflated prior to the other) to improve similar KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 4, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses wherein at least one of the plurality of flow control stringers 4 defines a plurality of openings therethrough (see annotated Figure 2, above).
Regarding claim 5, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses wherein the plurality of flow control stringers 4 comprises a perimeter stringer 4 defining a shape substantially similar to the perimeter shape of the body (see annotated Figure 2, above, where stringers 4 are shaped according the shape of the jack element 3, where the stringers 4 are curved inward where the jack element 3 is curved inward along the sides), wherein the perimeter chamber is defined between the perimeter stringer 4 and the body (of jack element 3) and the central chamber is defined by an internal volume defined by the perimeter stringer 4 (see annotated Figure 2, above).  
Regarding claim 6, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses wherein the predetermined perimeter shape of the body is selected from the group consisting of a diamond shape, a saddle shape, and a seat shape (where the shape of Garman could be interpreted to be a seat shape as it forms a seat, see figure 1).
Regarding claim 7, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses wherein the at least one fastener 5 comprises a first fastener 5 positioned on an upper surface of the body and a second fastener positioned on a lower surface of the body (page 6, lines 12-21, which discloses “the bags of each 
Regarding claim 9, Garman discloses a system a first jack element 3, a second jack element 3, wherein each of the first and second jack elements 3 comprise: comprising a body having a predetermined perimeter shape and defining a perimeter chamber and a central chamber (see annotated Figure 2, above); a plurality of flow control stringers 4 located between the perimeter chamber portion and the central chamber portion (see annotated Figure 2, above), wherein the plurality of flow control stringers 4 are configured to control an air flow rate into each of the perimeter chamber and the central chamber (see annotated Figure 2, above, where it is an inherent property of stringers are air flow between chambers is determined by the cross-sectional area of the openings formed by stringers 4, see annotated Figure 2, above); and at least one fastener 5 formed on the body and configured to attach the jack element to at least one additional jack element in a multi-cell stack (jacks 3 can be unitary but "can be used separately" page 6, lines 12-21, grommets can be closed by stoppers page 10, lines 2-6), wherein the first jack element 3 is configured to be coupled to the second jack element 3 by the at least one fastener 5 on each of the first jack element and the second jack element 3 (page 6, lines 12-21, which discloses “the bags of each adjacent pair are connected together by two plastics grommets 5 in their respective top and bottom walls so that air can flow between the bags”).
Garman does not explicitly disclose a valve coupled to the body and configured to provide air flow to the perimeter chamber.
Davis 2007 teaches a valve 34 coupled to the body 3 and configured to provide air flow to the perimeter chamber 27 (Figure 1, where the valves of Davis are located on the outer perimeter of the inflatable body).

Garman does not disclose wherein the perimeter chamber is configured to substantially inflate prior to inflation of the central chamber when air flow from an air source is provided through the valve.
Palumbo teaches wherein the perimeter chamber 904 is configured to substantially inflate prior to inflation of the central chamber 906 when air flow from an air source 902 is provided through the valve (Figure 9, and paragraphs 0060-0061, where the valve is pictured in Figure 9, in the lower left corner of the Figure, connecting air source 902 to the perimeter chamber 904, and additionally see  wherein the plurality of flow control stringers 908 (paragraph 0061) is configured such a first chamber 904 is substantially inflated prior to inflation of the central chamber 906 where air flow from an air source 902 is provided through the valve (paragraph 0060-0061, see annotated Figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garman, as modified, so the perimeter chamber is configured to substantially inflate prior to inflation of the central chamber when air flow from an air source is provided through the valve as taught by Palumbo, because doing so would allow a user to selectively inflate sections in a desired order (paragraph 0046, 0060-0061).  Additionally, doing so would merely amount to the use of a known technique (providing inflatable chambers with different inflation rates in order to have one chamber be inflated prior to the other) to improve similar devices (inflatable bladders) in the same way.  In this regard KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 10, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses comprising a third jack element 3, wherein the third jack element 3 is configured to be located between the first jack element 3 and the second jack element 3 and wherein the third jack element 3 is attached coupled to each of the first jack element 3 and the second jack element 3 by the at least one fastener 5 (see Figure 1, where there are 3 jack elements that can be interpreted to be the first, second, and third jack elements, page 6, lines 12-21, which discloses “the bags of each adjacent pair are connected together by two plastics grommets 5 in their respective top and bottom walls so that air can flow between the bags”).
Regarding claim 11, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses comprising an inflatable back rest 1 and 2 configured to be attached to one of the first jack element 3 or the second jack element 3 (see Garman, Figure 1).
Regarding claim 13, Garman, as modified, discloses the subject matter as discussed above with regard to claim 9.  Garman, as modified, further discloses wherein the plurality of flow control stringers 4 comprises a perimeter stringer 4 defining a shape substantially similar to the perimeter shape of the body (see annotated Figure 2, above, where stringers 4 are shaped according the shape of the jack element 3, where the stringers 4 are curved inward where the jack element 3 is curved inward along the sides); wherein the perimeter chamber is defined between the perimeter stringer 4 and the body (of jack element 3) and the central chamber is defined by an internal volume defined by the perimeter stringer 4 (see annotated Figure 2, above).  
Regarding claim 14, Garman, as modified, discloses the subject matter as discussed above with regard to claims 9 and 13.  Garman, as modified, further discloses wherein at least one of the plurality of flow control stringers 4 defines a plurality of openings therethrough (see annotated Figure 2, above), and wherein the openings are sized and configured to provide a predetermined rate of air flow from the perimeter chamber to the central chamber (see annotated Figure 2, above, where air flow rate is a function of the velocity of air and the cross sectional area of the opening, where air flow rate is an inherent property of an inflatable chamber, and additionally, see Palumbo, paragraph 0060 which discusses airflow between the perimeter chamber and central chamber).
Regarding claim 15, Garman, as modified, discloses the subject matter as discussed above with regard to claim 9.  Garman, as modified, further discloses wherein the predetermined perimeter shape of the body is selected from the group consisting of a diamond shape, a saddle shape, and a seat shape (where the shape of Garman could be interpreted to be a seat shape as it forms a seat, see figure 1).
Regarding claim 17, Garman, as modified, discloses the subject matter as discussed above with regard to claim 9.  Garman, as modified, does not disclose wherein the first jack element is fixedly attached to the second jack element by the at least one fastener.
Davis 2007 teaches wherein the first jack element 3 is fixedly attached to the second jack element 3 by the at least one fastener (heat sealing, as discussed in paragraph 0066, jack elements shown in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Garman, as modified, so the first jack element is fixedly attached to the second jack element by the at least one fastener as taught by Davis 2007, because doing so would merely amount to forming in one piece an article which has formerly In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 are relevant.
Regarding claim 20, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses wherein at least one of the plurality of flow control stringers 4 defines a plurality of openings therethrough (see annotated Figure 2, above), and wherein the openings are sized and configured to provide a predetermined rate of air flow from the perimeter chamber to the central chamber (see annotated Figure 2, above, where air flow rate is a function of the velocity of air and the cross sectional area of the opening, where air flow rate is an inherent property of an inflatable chamber, and additionally, see Palumbo, paragraph 0060 which discusses airflow between the perimeter chamber and central chamber).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Davis 2007 and Palumbo, and further in view of Patrick et al. (U.S. Publication No. 2003/0159212), hereinafter referred to as Patrick.
Regarding claim 3, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, does not disclose comprising at least one handle coupled to the body.
Patrick teaches comprising at least one handle 37 coupled to the body 14 (Figure 2, paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Garman, as modified, with at least one handle coupled to the body as taught by Patrick, in order to grasp the pneumatic cushion in order to facilitate moving it (paragraph 0026).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Davis 2007, and Palumbo, and further in view of McEntree (U.S. Publication No. 2018/0289182).
Regarding claim 8, Garman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Garman, as modified, further discloses wherein the at least one fastener 5 is a releasable fastener 5 (page 6, lines 12-21, which discloses “he bags of each adjacent pair are connected together by two plastics grommets 5 in their respective top and bottom walls so that air can flow between the bags”, where the bags 3 are unitary but " be used separately" page 6, lines 12-21, indicating the fasteners 5 are releasable). 
To the extent it may be argued that Garman does not sufficiently disclose wherein the at least one fastener is a releasable fastener, McEntree teaches wherein the at least one fastener 5 is a releasable fastener 5 (Figure 4, paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Garman, as modified, so that the at least one fastener is a releasable fastener, because doing so would merely amount to making the individual jacks removable from one another, which would not provide unexpected results, as doing so would merely allow a user to use each of the jacks separately, as already disclosed by Garman, page 6, lines 12-21.  In this regard, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and MPEP 2144.04 are relevant. 
Regarding claim 16, Garman, as modified, discloses the subject matter as discussed above with regard to claim 9.  Garman, as modified, further discloses wherein the at least one fastener 5 is a releasable fastener 5 (page 6, lines 12-21, which discloses “the bags of each adjacent pair are connected together by two plastics grommets 5 in their respective top and bottom walls so that air can flow between the bags”, where the bags 3 are unitary but " be used separately" page 6, lines 12-21, indicating the fasteners 5 are releasable). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Garman, as modified, so that the at least one fastener is a releasable fastener, because doing so would merely amount to making the individual jacks removable from one another, which would not provide unexpected results, as doing so would merely allow a user to use each of the jacks separately, as already disclosed by Garman, page 6, lines 12-21.  In this regard, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) and MPEP 2144.04 are relevant. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garman in view of Davis 2007 and Palumbo, and further in view of Liu (U.S. Publication No. 2006/0218728).
Regarding claim 21, Garman, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Garman, as modified, does not disclose the plurality of flow control stringers comprises a plurality of lateral flow control stringers positioned within the central chamber, wherein the plurality of lateral flow stringers are configured to control inflation of the central chamber.
Liu teaches the plurality of flow control stringers 5 and 6 comprises a plurality of lateral flow control stringers 6 positioned within the central chamber (defined by the chamber located within the perimeter stringer 5), wherein the plurality of lateral flow stringers 6 are configured to control inflation of the central chamber (Figure 2 and paragraph 0014, where the lateral flow stringers 6 have openings on either end, in the shape of a half-circle, to allow air to flow between the stringers, thereby directing air flow).

Regarding claim 22, Garman, as modified, discloses the subject matter as discussed above with regard to claims 9, 13, and 14.  Garman, as modified, does not disclose the plurality of flow control stringers comprises a plurality of lateral flow control stringers positioned within the central chamber, wherein the plurality of lateral flow stringers are configured to control inflation of the central chamber.
Liu teaches the plurality of flow control stringers 5 and 6 comprises a plurality of lateral flow control stringers 6 positioned within the central chamber (defined by the chamber located within the perimeter stringer 5), wherein the plurality of lateral flow stringers 6 are configured to control inflation of the central chamber (Figure 2 and paragraph 0014, where the lateral flow stringers 6 have openings on either end, in the shape of a half-circle, to allow air to flow between the stringers, thereby directing air flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Garman, as modified, with at least one lateral flow control stringer positioned within an interior volume defined by the perimeter stringer as taught by Liu, because lateral stringers secure top and bottom panels together when inflated to prevent deformation when the cushion is inflated (paragraph 0014, and figure 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673